PETITION for divorce.
The petition stated that the parties were married in February 1816. That the petitioner at the time of her marriage owned about 500 acres of land and had about $500 in cash. That the respondent has for fourteen years past treated the petitioner with extreme cruelty, frequently beating her so as to endanger her life. That he has introduced into his house an abandoned woman with whom he lives in open adultery; that he had taken her to his bed in the presence of the petitioner and of her children, compelling her and them to lie on the floor; that he has finally driven petitioner from her home and she is now dependent on charity; and that he is doing his best to waste and destroy her property. Prays the benefit of the act of assembly of 3rd February 1832. 8 vol. 148.
Petition sworn to; copy served and proved; summons issued and served. The respondent appears by Thomas Robinson his attorney and refuses to deny the facts stated in the petition. This course was supposed to be taken with a view to oust the court of jurisdiction. See the peculiar wording of section second of the act. "If the deft. shall not appear, or appearing shall deny the facts stated, c, the court shall thereupon proceed to hear and determine, c."
The Court proceeded notwithstanding to hear the case and the facts being fully established they made the following decree:
"And now, to wit, this thirteenth day of April in the year of our Lord one thousand eight hundred and thirty-three, upon the hearing of this cause, it appearing to the court that the said Robert M. M'Caulley and Priscilla M'Caulley were lawfully married at the time in the petition set forth, and were and are lawful husband and wife, and as such have been commonly held, reputed and taken to be; and it further appearing to the said court, that the said Robert M'Caulley, after the solemnization of the said marriage, being altogether unmindful of his conjugal vow, did commit the crime of adultery, and that he did also treat the said Priscilla M'Caulley his wife with extreme cruelty: it is therefore considered, adjudged and decreed by the court that the marriage between the said Robert M. M'Caulley and Priscilla M'Caulley ought to be dissolved; and the marriage aforesaid between the said Robert M. M'Caulley and Priscilla M'Caulley is (according to the statute in such case made and provided) pronounced and declared to be dissolved, and the said parties to be divorced and separated accordingly; and that all and every the duties, rights and claims accruing to either of the said parties by reason of the said marriage shall henceforth cease and determine. And it is further considered, adjudged and decreed that the said Priscilla M'Caulley shall be restored to all her lands and tenements: and that she shall he further allowed out of the real and personal estate of the said Robert M. M'Caulley the sum of one hundred dollars: and it is also ordered, adjudged and decreed that the said Robert M. M'Caulley pay the costs in this cause." *Page 138